UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4601


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS GUZMAN-VILLA, a/k/a David Roque-Sanchez, a/k/a Miguel
Ordaz-Chavez, a/k/a Benito Goicochea Pineda,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:12-cr-00044-JAB-1)


Submitted:   January 29, 2013             Decided:   February 7, 2013


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,    North
Carolina, for Appellant.      Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis Guzman-Villa pled guilty, pursuant to a written

plea agreement, to illegal reentry after having been convicted

of an aggravated felony, in violation of 8 U.S.C. § 1326(a),

(b)(2) (2006).          He was sentenced to fifty months’ imprisonment.

On   appeal,     counsel    has     filed      a     brief    pursuant       to    Anders     v.

California, 386 U.S. 738 (1967), certifying that there are no

nonfrivolous grounds for appeal, but asking us to review the

reasonableness of the fifty-month sentence.                       Although advised of

his right to file a pro se supplemental brief, Guzman-Villa has

not done so.      We affirm.

            We review Guzman-Villa’s sentence for reasonableness,

applying    an    abuse     of    discretion          standard.         Gall       v.    United

States,    552    U.S.     38,    46,    51    (2007).          This    review      requires

consideration        of      both       the         procedural         and        substantive

reasonableness of the sentence.                      Id. at 51.         We first assess

whether    the    district       court    properly           calculated      the    advisory

Guidelines range, considered the factors set forth in 18 U.S.C.

§    3553(a)     (2006),    analyzed          any    arguments     presented            by   the

parties, and sufficiently explained the selected sentence.                                   Id.

at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).        If there is no procedural error, we review the

substantive      reasonableness          of    the     sentence,       “examin[ing]          the

totality   of     the     circumstances         to    see     whether    the      sentencing

                                               2
court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                     United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the defendant’s properly calculated

Guidelines         range,     we    apply       a       presumption      of    reasonableness.

United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008); see

Rita    v.    United       States,       551    U.S.      338,    347    (2007)    (permitting

appellate         presumption       of    reasonableness           for    within-Guidelines

sentence).

                  We have thoroughly reviewed the record and conclude

that    the        sentence        is    both       procedurally         and    substantively

reasonable.           We     discern       no       error    in    the    district     court’s

computation           of      the        applicable           Guidelines          range,     the

opportunities it provided Guzman-Villa and his counsel to speak

in mitigation, or its explanation of the sentence imposed by

reference to the relevant § 3553(a) factors.                             Nor do we find any

basis        in     the     record        to        overcome       the        presumption     of

reasonableness we accord this within-Guidelines sentence.

                  In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Guzman-Villa’s guilty plea was knowingly and voluntarily entered

and supported by an independent basis in fact.                                    We therefore

affirm the judgment of the district court.                              This court requires

that counsel inform Guzman-Villa, in writing, of the right to

                                                    3
petition   the        Supreme   Court   of       the   United    States   for   further

review.    If Guzman-Villa requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move     in   this    court      for   leave    to    withdraw   from

representation.         Counsel’s motion must state that a copy thereof

was   served     on    Guzman-Villa.         We    dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                AFFIRMED




                                             4